[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                    ________________________          FILED
                                             U.S. COURT OF APPEALS
                          No. 06-11784         ELEVENTH CIRCUIT
                                                FEBRUARY 2, 2007
                    ________________________
                                                THOMAS K. KAHN
                                                     CLERK
                 D. C. Docket No. 04-00605-CV-WS-C

MOLLIE HOSEA,
LETA MAE HOSEA,
FLOYD ANN HOSEA,


                                             Plaintiffs-Appellants,

                              versus

SHERIFF JESSE LANGLEY,
TOMMIE REESE,
BRYAN JONES,
LEE LAWRENCE,
LEROY RODGERS, et al.,


                                             Defendants-Appellees,

WILLIAM GOODWIN, et al.,

                                             Defendants.
                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                         _________________________

                                (February 2, 2007)

Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

      The judgment of the district court is affirmed on the basis of that court’s

painstakingly thorough and well-reasoned order of February 7, 2006. All of the

arguments that the appellants have raised before us are adequately answered in the

district court’s order and no purpose would be served by repeating here what is

said there.

      This affirmance is without prejudice to the state law claims which the

district court dismissed without prejudice.

      AFFIRMED.




                                         2